Name: Commission Regulation (EEC) No 1219/84 of 30 April 1984 on the classification of goods under subheading 64.02 B of the Common Customs Tariff
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  leather and textile industries
 Date Published: nan

 Avis juridique important|31984R1219Commission Regulation (EEC) No 1219/84 of 30 April 1984 on the classification of goods under subheading 64.02 B of the Common Customs Tariff Official Journal L 117 , 03/05/1984 P. 0018 - 0019 Finnish special edition: Chapter 2 Volume 4 P. 0034 Spanish special edition: Chapter 02 Volume 10 P. 0223 Swedish special edition: Chapter 2 Volume 4 P. 0034 Portuguese special edition Chapter 02 Volume 10 P. 0223 *****COMMISSION REGULATION (EEC) No 1219/84 of 30 April 1984 on the classification of goods under subheading 64.02 B of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by the Act of Accession of Greece, and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provisions must be laid down concerning the tariff classification of footwear known as 'espadrilles' having uppers of fabric and the outer sole of hemp rope, whose (a) front, middle and back, or (b) front (including the ball of the foot) and back have a covering of rubber or artificial plastic material (over a minimum of 35 % of the total surface of the outer sole); Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (2), as last amended by Regulation (EEC) No 1018/84 (3), refers under heading No 64.02 to 'footwear with outer soles of leather or composition leather; footwear (other than footwear falling within heading No 64.01) with outer soles of rubber or artificial plastic material' and under heading No 64.04 to 'footwear with outer soles of other materials'; whereas, for the classification of the goods in question, the abovementioned headings can be considered; Whereas the difference between the products falling in each of these headings lies, essentially, in the characteristics of the outer soles; whereas the parts of the soles most subject to wear have a covering of rubber or artificial plastic material; whereas the soles thereby acquire the character of rubber or artificial plastic soles since, in terms of their use, they have comparable strength and durability; Whereas footwear as described of the 'espadrilles' type must therefore fall within heading 64.02, in subheading 64.02 B, pursuant to Rule 3 (b) for the interpretation of the nomenclature of the Common Customs Tariff; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 Footwear known as 'espadrilles' having uppers of fabric and the outer sole of hemp rope, whose (a) front, middle and back, or (b) front (including the ball of the foot) and back have a covering of rubber or artificial plastic material (over a minimum of 35 % of the total surface of the outer sole) shall be classified in the Common Customs Tariff as follows: 64.02 Footwear with outer soles of leather or composition leather; footwear (other than footwear falling within heading No 64.01) with outer soles of rubber or artificial plastic material; B. Other Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 1984. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 14, 21. 1. 1969, p. 1. (2) OJ No L 72, 22. 7. 1968, p. 1. (3) OJ No L 107, 19. 4. 1984, p. 1.